Citation Nr: 9935267	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  96-41 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for left ear hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1964.


This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 1996 by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), wherein service 
connection for hearing loss disability in each ear was 
denied.  In a decision dated in April 1998, the Board granted 
service connection for right ear hearing loss disability, and 
denied service connection for left ear hearing loss 
disability.  The veteran thereafter appealed the Board's 
adverse determination to the United States Court of Veterans 
Appeals, now the United States Court of Appeals for Veterans 
Claims (Court), which vacated the Board's denial of his claim 
for service connection for left ear hearing loss disability, 
and remanded that matter to the Board for readjudication.


REMAND

The Board, as a preliminary matter, notes that the 
development requested herein is sought pursuant to the 
decision promulgated by the Court with regard to the 
veteran's claim.

In its decision, the Court found that the Board's April 1998 
decision provided an inadequate basis "to permit meaningful 
judicial review."  In particular, the Court cited the Board's 
discussion of the diagnostic assessment procedures utilized 
by the military prior to November 1967, to include the 
Board's analysis of audiometric test results compiled by the 
military during the veteran's period of active service.

Accordingly, this case is REMANDED for the following:

1.  The RO should accord the veteran a VA 
audiologic examination.  In addition to 
ascertaining the nature and severity of 
any current left ear hearing loss, the 
examining audiologist should be furnished 
with a copy of the veteran's claims 
folder, and should be requested to render 
an opinion as to whether left hearing 
loss 

began during service, or was aggravated 
therein, based on his or her analysis of 
the veteran's service medical records.  
In presenting this analysis, the 
audiologist should include a discussion 
of the ASA assessment method that was 
utilized by the military prior to 
November 1967 to evaluate hearing acuity.  
In addition, the examining audiologist is 
requested to indicate whether any left 
ear hearing loss that is currently 
manifested began in service, or is 
otherwise related thereto.

The examining audiologist is requested to 
present all findings, to include all 
opinions and analyses requested above, in 
a clear, logical and legible manner on 
the examination report.  In addition, he 
or she should ensure that all tests 
indicated are conducted concomitant with 
this examination.

2.  Upon completion of the foregoing, the 
RO should review the examination report, 
and ascertain that all development 
requested, to include the analysis of the 
ASA assessment method utilized by the 
military prior to November 1967, has been 
completed and that the examination report 
satisfies the Court's concerns.

3.  Thereafter, the RO should review the 
claim, and determine whether service 
connection for left ear hearing loss 
disability can now be granted.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished with a supplemental statement 
of the case, and with a reasonable period 
of time within which to respond thereto.  
The case should then be returned to the 
Board for further review, as appropriate.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board Appeals or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to ensure compliance with due process considerations.  No 
inferences as to the ultimate disposition of this claim 
should be made.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



